Exhibit 10.6
Amendment No. 1
to
Voting Agreement
     This Amendment No. 1 to Voting Agreement (this “Amendment”) is made and
entered into as of this 7th day of April, 2010, by and among Advanced BioEnergy,
LLC, a Delaware limited liability company (the “Company”), Hawkeye Energy
Holdings, LLC, a Delaware limited liability company (“Hawkeye”), Ethanol
Investment Partners, LLC, a Delaware limited liability company (“EIP”), Ethanol
Capital Partners, Series R, LP, a Delaware limited partnership (“Series R”),
Ethanol Capital Partners, Series T, LP, a Delaware limited partnership
(“Series T”), Tennessee Ethanol Partners, LP, a Delaware limited partnership
(“TEP” and together with EIP, Series R and Series T, the “Partners” and each of
Hawkeye and Partners, an “Investor”), South Dakota Wheat Growers Association, a
South Dakota cooperative (“SDWG”), and each of the undersigned directors (the
“Directors”) of the Company. The Company, Hawkeye, Partners, SDWG and Directors
are collectively referred to herein as the “Parties.” Hawkeye, Partners, SDWG
and Directors are collectively referred to herein as the “Members.”
Background
     A. The Company, Hawkeye, EIP, SDWG and the Directors entered into that
certain Voting Agreement (the “Original Voting Agreement”) dated as of
August 28, 2009. Capitalized terms used herein but not otherwise defined have
the meaning given to them in the Original Voting Agreement.
     B. Prior to the date hereof, EIP acquired 2,750,000 units of membership
interests (“Units”) in the Company, TEP acquired 500,000 Units of the Company,
Series R acquired 318,420 Units of the Company and Series T acquired 475,462
Units of the Company.
     C. Clean Energy Capital, LLC (“CEC”) (f/k/a Ethanol Capital Management,
LLC) is the sole manager of EIP and is the general partner and investment
advisor to, and has sole voting and dispositive power over the assets of, each
limited liability company member of EIP.
     D. CEC is also the general partner and investment advisor to, and has sole
voting and sole dispositive power over the assets of, TEP, Series R and
Series T.
     E. TEP, Series R and Series T are currently not parties to the Original
Voting Agreement.
     F. The Parties desire to add TEP, Series R and Series T as parties to the
Original Voting Agreement and to amend the Original Voting Agreement as set
forth in this Amendment.
Agreement
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:
1. Additional Parties. By execution of this Amendment, TEP, Series R and
Series T are hereby added as parties to the Original Voting Agreement.

 



--------------------------------------------------------------------------------



 



2. Amendment of Article 1. Article 1 of the Original Voting Agreement is hereby
amended to add a new Section 1.10 as follows:
1.10 Amendment to Operating Agreement. Each of the Members will, at and in
connection with the next meeting of the Company’s members held to consider
proposed changes to the Company’s Third Amended and Restated Operating Agreement
(the “Operating Agreement”), as applicable:

  (a)   if the Member is a Director, recommend to the members (or other security
holders) of the Company the proposed changes to the Operating Agreement
substantially as set forth in the proposed Fourth Amended and Restated Operating
Agreement of the Company attached to this Amendment as Exhibit A (the “Proposed
Changes”);     (b)   vote (or act by written consent) all Units (or other voting
equity securities of the Company) they beneficially own, hold of record or
otherwise control at any time, in person or by proxy, in favor of adopting the
Proposed Changes; and     (c)   not intentionally take any action that would
result in the failure to adopt the Proposed Changes by the members of the
Company, including but not limited to granting any proxy with respect to any
Units that is consistent with his, her or its obligations under this Amendment.

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the Limited Liability Company Act of the State of Delaware as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the State of Delaware,
without regard to its principles of conflicts of laws.
4. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may also be executed and delivered
by facsimile signature and in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
5. Miscellaneous. Except as specifically amended herein, the Original Voting
Agreement shall remain in full force and effect, as so amended. Any reference to
this “Amendment,” shall include the Background information set forth in the
beginning of this Amendment.
*****
[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have executed this Amendment No. 1
to Voting Agreement on the date first above written.

            Advanced BioEnergy, LLC
      By:   /s/ Richard R. Peterson         Name:   Richard R. Peterson       
Its: CEO     

Signature Page to Amend. No. 1 to ABE Voting Agreement    

 



--------------------------------------------------------------------------------



 



            Ethanol Investment Partners, LLC
      By:   /s/ Scott Brittenham         Name:   Scott Brittenham        Its:
President        Ethanol Capital Partners, Series R, LP
By: Clean Energy Capital, LLC
Its: General Partner
      By:   /s/ Scott Brittenham         Name:   Scott Brittenham        Its:
President        Ethanol Capital Partners, Series T, LP
By: Clean Energy Capital, LLC
Its: General Partner
      By:   /s/ Scott Brittenham         Name:   Scott Brittenham        Its:
President        Tennessee Ethanol Partners, LP
By: Clean Energy Capital, LLC
Its: General Partner
      By:   /s/ Scott Brittenham         Name:   Scott Brittenham        Its:
President     

Signature Page to Amendment No. 1 to ABE Voting Agreement    

 



--------------------------------------------------------------------------------



 



            Hawkeye Energy Holdings, LLC
      By:   /s/ Timothy B. Callahan         Name:   Timothy B. Callahan       
Its: Chief Financial Officer        South Dakota Wheat Growers Association
      By:   /s/ Dale Locken         Name:   Dale Locken        Its:
CEO/Treasurer     

Signature Page to Amendment No. 1 to ABE Voting Agreement    

 



--------------------------------------------------------------------------------



 



     
Directors:
     
/s/ Richard Peterson 
 
  /s/ Troy Otte 
 
   
Richard Peterson
  Troy Otte
Director
  Director   /s/ John E. Lovegrove
 
  /s/ Keith E. Spohn
 
   
John E. Lovegrove
  Keith E. Spohn
Director
  Director     /s/ Thomas Ravencroft       Thomas Ravencroft   Director  

Signature Page to Amendment No. 1 to ABE Voting Agreement    

 